Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 30-32 are objected to because of the following informalities:  Claims depend on canceled claim 29.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 12, 17, 22, and 30-33 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stormont (US 9,891,299 B1).	With reference to claim 1, Stormont teaches A Magnetic Resonance Imaging (MRI) system, comprising: 	a coil array system including (Fig. 2):	 an RF coil element operative in an RF mode for at least one of transmit or receive (Fig. 1, 136, Column 5 lines 21-45); and 	a separate shim coil array having one or more shim coil elements operative in a direct current (DC) mode with DC current flow in the shim coil elements generating local B0 magnetic fields for at least one of BO shimming, MRI spatial encoding, or MRI temporal encoding (Fig. 1, 134, Column 5 lines 21-45); .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 8, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stormont.
Stormont further teaches at least one capacitor coupling the at least one of the pair of DC wires, the at least one capacitor having a capacitance of less than 100 pF (Fig. 2 Column 7 line 35-56, while an exact capacitance isn’t disclosed, it would be obvious to one of ordinary skill in the art to select a capacitance to enable the appropriate function of the resonance frequency).	With reference to claim 8, Stormont further teaches the RF blocking element comprises a circuit having a resonant frequency that is between about 85% of a Larmor frequency of the MRI system and about 115% of the Larmor frequency of the MRI system (Fig. 2,  Column 7 line 35-56, Column 6, lines 49-65, while the range of 85-115 isn’t disclosed, since the circuit is designed to operate at the resonance frequency (also known as Larmor frequency), Stormont teaches a range that is at least inside 85-115%, and therefore In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976));
With reference to claim 9, Stormont further teaches the circuit comprises at least one of an inductor and a capacitor (Fig. 2, 148, 150, Column 6, lines 49-65).	With reference to claim 11, Stormont further teaches the circuit comprises an inductor with an inductance greater than 100 nH (Fig. 2 Column 7 line 35-56, while an exact inductance isn’t disclosed, it .
Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stormont as applied to claim 2 above, and further in view of Darnell et al. (US 2016/0116556 A1), hereinafter referred to as Darnell.	Stormont teaches all that is required, however is silent with regards to more than 1 shim coil element.	With reference to claim 13, Darnell teaches one of the respective N shim coil elements comprises a detuning trap configured to cause a frequency response of the shim loop to be split around the Larmor frequency of the MR system (¶0161)
	It would have been obvious to use the one or more shim coils of Darnell with the coil of Stormont so as to enable higher flexibility for B0 shimming (¶0121).
	With reference to claim 14, Darnell teaches wherein at least two of the N shim coil elements are sequentially connected though a pair of DC blocking capacitors (Fig. 2, C1)
	It would have been obvious to use the one or more shim coils of Darnell with the coil of Stormont so as to enable higher flexibility for B0 shimming (¶0121).
With reference to claim 14, Darnell further teaches the DC power source includes N channel circuits controlled by the shim circuit, each of the N channel circuits corresponding to one of the N shim coil elements, and wherein the shim circuit allows individual adjustment of a DC current in each of the N shim coil elements (¶0122).	It would have been obvious to use the one or more shim coils of Darnell with the coil of Stormont so as to enable higher flexibility for B0 shimming (¶0121).
Claims 35 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stormont as applied to claim 1 above, and further in view of Darnell.	With reference to claim 35, Stormont teaches all that is required as explained above, however is silent with matching the coils to an anatomical structure.	Darnell teaches a size of one or more shim loop elements in the separate shim coil array are matched to a size of a target anatomical structure of the target object, the target anatomical structure .
It would have been obvious to use the one or more dynamic shim coils of Darnell with the coil of Stormont so as to enable higher flexibility for B0 shimming (¶0121).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY H CURRAN whose telephone number is (571)270-7505.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY H CURRAN/Primary Examiner, Art Unit 2852